Case: 20-50236   Document: 00515679598     Page: 1   Date Filed: 12/18/2020




         0United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 18, 2020
                            No. 20-50236                           Lyle W. Cayce
                          Summary Calendar                              Clerk


   United States of America,

                                                     Plaintiff—Appellee,

                                versus

   Ebone Jazmine McAfee, also known as Jazzy, also known as Ebone
   Jasmine McAfee,

                                                 Defendant—Appellant,

                       consolidated with


                            No. 20-50238


   United States of America,

                                                     Plaintiff—Appellee,

                                versus

   Ebone Jazmine McAfee, also known as Jazzy,

                                                 Defendant—Appellant.
Case: 20-50236      Document: 00515679598         Page: 2    Date Filed: 12/18/2020

                                    No. 20-50236
                                  c/w No. 20-50238


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:16-CR-162-1
                            USDC No. 7:11-CR-330-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Ebone Jazmine McAfee appeals the sentences imposed on revocation
   of her terms of supervised release pertaining to a 2012 conviction for
   conspiracy to distribute and possess with intent to distribute cocaine base and
   a 2016 conviction for distribution of cocaine base. At a combined revocation
   hearing, the district court revoked supervised release and sentenced McAfee
   to 24 months in prison in each case with the sentences to run concurrently.
   Both sentences were above the applicable advisory range but not above the
   statutory maximum term of imprisonment. No further term of supervised
   release was ordered.
          Generally, this court reviews a revocation sentence under the “plainly
   unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
   2011). Under that standard, this court first assesses whether the district
   court committed a “‘significant procedural error.’” United States v. Fuentes,
   906 F.3d 322, 325 (5th Cir. 2018) (quoting United States v. Warren, 720 F.3d
   321, 326 (5th Cir. 2013)). If the sentence is procedurally sound, this court
   reviews the substantive reasonableness of the sentence for an abuse of
   discretion, examining the totality of the circumstances. Id.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-50236      Document: 00515679598          Page: 3     Date Filed: 12/18/2020




                                     No. 20-50236
                                   c/w No. 20-50238

          McAfee argues that the revocation sentences were substantively
   unreasonable because the district court gave significant weight to an
   irrelevant or improper factor when upwardly departing and because the court
   did not account for factors that should have received significant weight.
   Because she did not raise these arguments in the district court, review is for
   plain error. See Fuentes, 906 F.3d at 325. To demonstrate plain error,
   McAfee must show a forfeited error that is clear or obvious and that affects
   her substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If
   she makes such a showing, this court has the discretion to correct the error
   but only if it seriously affects the fairness, integrity, or public reputation of
   judicial proceedings. Id.
          The record does not clearly or obviously show that the district court
   gave significant weight to an irrelevant or improper factor or failed to account
   for factors that should have received significant weight. See Warren, 720 F.3d
   at 332. The district court explained that it had reviewed the policy statements
   contained in the Sentencing Guidelines and the applicable 18 U.S.C.
   § 3553(a) factors. The district court properly relied on the need to deter
   criminal conduct, the need to protect the public from further crimes, and the
   history and characteristics of the defendant when sentencing McAfee.
   Furthermore, the district court was allowed to impose any sentence within
   the appropriate statutory maximum term of imprisonment. See 18 U.S.C.
   § 3583(e)(3); Warren, 720 F.3d at 332. Thus, the district court did not plainly
   err in imposing the revocation sentences. See Puckett, 556 U.S. at 135. The
   judgments of the district court are AFFIRMED.




                                          3